     Case 2:19-cv-01311-JAM-DMC Document 29 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES W. MILLNER,                                 No. 2:19-CV-1311-JAM-DMC
12                       Petitioner,
13           v.                                         ORDER
14    SCOTT FRAUENHEIM,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding with retained counsel, brings this petition

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United

19   States Magistrate Judge pursuant to Eastern District of California local rules.

20                  On May 19, 2020, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. Timely objections to the findings and recommendations have

23   been filed.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

25   304(f), this Court has conducted a de novo review of this case. Having carefully reviewed the

26   entire file, the Court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                       1
     Case 2:19-cv-01311-JAM-DMC Document 29 Filed 07/29/20 Page 2 of 2

 1                   Accordingly, IT IS HEREBY ORDERED that:
 2                   1.        The findings and recommendations filed May 19, 2020, are adopted in full;
 3                   2.        Respondent’s motion to dismiss (ECF No. 11) is denied; and
 4                   3.        Respondent shall file a response to petitioner’s petition within 30 days of
 5   the date of this order.
 6
     DATED: July 29, 2020
 7
                                                      /s/ John A. Mendez____________              _____
 8

 9                                                    UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
